Exhibit 10.1
SECOND AMENDED AND RESTATED LOAN AGREEMENT




        THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (“this Agreement”) dated
as of March 25, 2020, is by and between IPG PHOTONICS CORPORATION, a Delaware
corporation with a principal place of business at 50 Old Webster Road, Oxford,
Massachusetts 01540 (the “Borrower”) and BANK OF AMERICA, N.A., a national
banking association with an office at 100 Federal Street, Boston, Massachusetts
02110 (the “Bank”).


W I T N E S S E T H:


        BACKGROUND. The Borrower has requested the Bank to amend and restate its
existing Amended and Restated Loan Agreement dated as of April 30, 2015 with the
Bank (as amended by First Amendment to Loan and Security Agreement dated as of
May 19, 2016) by increasing the amount of Revolving Credit available thereunder
and modifying certain terms applicable thereto and the Bank is willing to do so
upon the terms and conditions hereinafter set forth.


        NOW, THEREFORE, in consideration of the premises herein contained, and
each intending to be legally bound hereby, the parties agree as follows:


ARTICLE 1.0 DEFINITIONS


As used herein:


“Affiliate” means, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
under common control with, such Person.


“Agreement” means this Amended and Restated Loan Agreement (together with any
and all schedules and exhibits attached from time to time hereto), as the same
may from time to time be amended or supplemented in a writing signed by the
parties hereto.


“Aircraft Loan” means the secured aircraft loan of up to $22,000,000.00
furnished by Banc of America Leasing & Capital, LLC for the purchase by an
Affiliate of the Borrower of a 2010 Dassault Falcon 2000LX.


“Automatic Payments Deposit Account” means the Borrower’s operating account
number 04612460283 established with the Bank, from which Automatic Payments may
be deducted by the Bank.


“Automatic Payments” means any and all interest or principal and interest
installment payments due under the Notes.


“Bank” has the meaning ascribed to such term in the preamble of this Agreement.


1
4836-5989-2149.7

--------------------------------------------------------------------------------



“Base Rate Loan” shall have the meaning ascribed to such term in the Revolving
Credit Note.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Beneficiary” means a beneficiary of a Commercial Letter of Credit issued
pursuant to Section 2.04 hereof.


“Borrower” has the meaning ascribed to such term in the preamble of this
Agreement.


“Business Day” means any day other than a Saturday, Sunday or day which shall be
in The Commonwealth of Massachusetts a legal holiday or day on which banking
institutions are required or authorized to close. If either of the Notes or any
payment thereunder or under this Agreement becomes due on a day which is not a
Business Day, the due date of such Note or payment shall be extended to the next
succeeding Business Day, and such extension of time shall be included in
computing interest and fees in connection with such payment.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Cash Flow” means, for any applicable fiscal period, net income after income
taxes, less income or plus loss from discontinued operations and extraordinary
items, plus depreciation, depletion, amortization and other non-cash charges,
plus Interest on all Obligations, less share repurchases, dividends, withdrawals
and other distributions, less unfinanced capital expenditures, provided that if
the Borrower shall raise additional equity from capital markets after the date
of this Agreement, an amount equal to the quotient of 60% of the net proceeds of
the primary shares offered by the Borrower divided by the remaining fiscal
periods shall be excluded from the total of unfinanced capital expenditures. For
the purposes of this definition, the terms “depreciation” and “amortization”
shall have the meanings ascribed to them in accordance with GAAP.


“Commercial Letter of Credit Fee” has the meaning ascribed to such term in
Section 2.04(A)(3).


“Commercial Letters of Credit” means any and all commercial or standby letters
of credit or bank guarantees that may be issued by the Bank from time to time to
third parties for the benefit of the Borrower pursuant to Section 2.04 of this
Agreement.


“EBITDA” means, for any applicable fiscal period, calculated on a consolidated
basis, net income less income or plus loss from discontinued operations and
extraordinary items, plus income taxes, plus interest, plus depreciation,
depletion, amortization and other non-cash charges, all as determined in
accordance with GAAP.


“ERISA” means the Employee Retirement Income Protection Act of 1974, as amended
from time to time.


2
4836-5989-2149.7

--------------------------------------------------------------------------------



“Event of Default” has the meaning provided in Section 6.01.


“Financial Statements” means the financial statements described on Exhibit
1.0(A) attached to this Agreement.


“Foreign Commitments” shall have the meaning assigned thereto in the definition
of Permitted International Borrowings.


“Funded Debt” means the sum of all Indebtedness for borrowed money of the
Borrower (including, without limitation, all Obligations), net of the Borrower’s
cash and the current value readily available marketable securities not
classified as long-term investments in the United States of America in excess of
$50,000,000.00, up to a maximum of $500,000,000.00.


“GAAP” means, generally accepted accounting principles applied consistently,
with such changes or modifications thereto as may be approved in writing by the
Bank.


“Guaranty” means a Continuing Guaranty in the form of Exhibit 1.0(B) attached
hereto with respect to each Subsidiary to which the Bank or its Affiliates
extends credit (including Foreign Commitments), such Continuing Guaranty to be
executed by the Borrower and delivered to the Bank in connection with each
extension of any such credit.


“Indebtedness” means, as to the Borrower or any Subsidiary, all items of
indebtedness, obligation or liability whether joint or several, matured or
unmatured, liquidated or unliquidated, direct or contingent, including without
limitation:


(A) All indebtedness guarantied, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse;


(B) All indebtedness in effect guarantied, directly or indirectly, through
agreements, contingent or otherwise: (1) To purchase such indebtedness; or (2)
to purchase, sell or lease (as lessee or lessor) property, products, materials,
or supplies or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such indebtedness or to insure the owner
of the indebtedness against loss; or (3) to supply funds to, or in any other
manner invest in, the debtor;


(C) All indebtedness secured by (or for which the holder of such indebtedness
has a right, contingent or otherwise, to be secured by) any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance upon
property owned or acquired subject thereto, whether or not the liabilities
secured thereby have been assumed; and


(D) All indebtedness incurred as the lessee of goods or services under leases
that, in accordance with GAAP, should not be reflected on the lessee’s balance
sheet.


3
4836-5989-2149.7

--------------------------------------------------------------------------------



“Intellectual Property” means trademarks, service marks, trade names, trade
styles, logos, goodwill, trade secrets, patents, and licenses acquired under any
statutory, common law or registration process in any state or nation at any
time, or under any agreement executed with any person or entity at any time. The
term “license” refers not only to rights granted by agreement from the owner of
patents, trademarks, service marks and the like, but also to rights granted by a
franchiser under a franchise or similar agreement. The foregoing enumeration is
not intended as a limitation of the meaning of the word “license.”


“Interest” means all interest expense and letter of credit fees due during any
fiscal period of the Borrower, calculated in accordance with GAAP.


“Interest Coverage Ratio” means, for any applicable fiscal period, EBITDA
divided by Interest on all Obligations.


“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs or decrees of any government or political subdivision or agency thereof,
or of any court or similar entity established by any thereof.


“LIBOR Rate Loan” shall have the meaning ascribed to such term in the Revolving
Credit Note.


“Loan(s)” means individually and collectively the Revolving Credit and the Term
Loan.


“Loan Documents” means each and every of this Agreement, the Notes and each
other document executed or delivered to the Bank in connection with the Loans.


“Maturity Date” means, with respect to the Term Note, May 19, 2023 or such later
date as is agreed to by the Bank in a written instrument executed by a duly
authorized officer of the Bank.


“Net Leverage” means, at any applicable date, the ratio of Funded Debt to
EBITDA.


“Notes” means each and both of the Revolving Credit Note and the Term Note.


“Obligations” is intended to be used in its most comprehensive sense and means
each and every obligation of the Borrower to the Bank of every kind and
description, whether direct or indirect, absolute or contingent, primary or
secondary, joint or several, due or to be come due, now existing or hereafter
arising or acquired and whether by way of loan, guaranty, discount, letter of
credit, lease or otherwise, including without limitation, the following
obligations:


(A) To pay the principal of, and interest on, the Notes in accordance with the
terms thereof and to satisfy all other liabilities to the Bank, whether
hereunder or otherwise, whether now existing or hereafter incurred, matured or
unmatured, direct or contingent, joint or several, including any extensions,
modifications, renewals thereof and substitutions therefor.


(B) To repay to the Bank all amounts advanced by the Bank hereunder or otherwise
on behalf of the Borrower, including, but without limitation, advances for
principal or interest
4
4836-5989-2149.7

--------------------------------------------------------------------------------



payments to prior secured parties, mortgagees, or lienors, or for taxes, levies,
insurance, rent, or repairs to, or maintenance or storage of, any collateral;


(C) To perform and observe all covenants, agreements and undertakings of the
Borrower pursuant to the terms and conditions of this Agreement and the Notes or
any other agreement or instrument now or hereafter delivered to the Bank by the
Borrower;


(D) All obligations under any interest rate swap agreement, foreign exchange
contract, any cap, floor or hedging agreement or other similar agreement, or
other financial agreement or arrangement designed to protect the Borrower
against fluctuations in any interest rate charged by the Bank under the Notes or
otherwise, including any obligations of the Borrower arising out of or in
connection with any Automated Clearing House (“ACH”) Agreement relating to the
processing of ACH transactions, together with all fees, expenses, charges and
other amounts owing by or chargeable to the Borrower under any ACH Agreement;


        (E) All obligations to reimburse the Bank, on demand, in connection with
overdrafts and other amounts due to the Bank under any existing or future
agreements relating to cash management services; and


(F) All obligations to reimburse the Bank, on demand, for all of the Bank’s
expenses and costs, including without limitation the reasonable fees and
expenses of its counsel, in connection with the preparation, administration,
amendment, modification, or enforcement of this Agreement and the documents
required hereunder or related hereto, including, without limitation, any
proceeding brought, or threatened, to enforce payment of any of the obligations
referred to in the foregoing Paragraphs (A) through (E).

“Permitted International Borrowings” means (A) up to $100,000,000.00 of credit
outstanding at any time now or hereafter extended to the Borrower or its
Subsidiaries pursuant to secured loans made outside the United States of America
by foreign banking institutions other than the Bank or its Affiliates plus (B)
up to $50,000,000.00 of credit extended to the Borrower or its Subsidiaries
outside the United States of America by the Bank or its Affiliates (any such
credit extended by the Bank or its Affiliates, “Foreign Commitments”). For the
avoidance of doubt, Permitted International Borrowings may be denominated in any
currency acceptable to the Borrower (or its applicable Subsidiary) and the
lender or lenders party thereto and which, with respect to any credit
outstanding denominated in a currency other than dollars, the amount thereof
shall be determined on a dollar equivalent basis at the time of incurrence.


“Permitted Liens” means:


(A) Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business, that are not yet due and payable;


(B) Pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security programs;


5
4836-5989-2149.7

--------------------------------------------------------------------------------



(C) Liens of mechanics, materialmen, repairmen, warehousemen, carriers or other
like liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable;


(D) Good faith pledges or deposits not exceeding an aggregate amount of
$1,000,000.00 made in the ordinary course of business to secure performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of thirty percent (30%) of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;


(E) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by the Borrower in the operation of its business, and none
of which is violated in any material respect by existing or proposed structures
or land use;


(F) Liens in favor of the Bank;


(G) Existing liens set forth or described on Exhibit 4.01(I), attached hereto
and made a part hereof;


(H) Purchase money security interests granted to secure the purchase price of
assets, the purchase of which does not violate this Agreement or any instrument
required hereunder; and


(I) Liens securing Indebtedness permitted by this Agreement; and


(J) The following, if the validity or amount thereof is being contested in good
faith by appropriate and lawful proceedings, so long as levy and execution
thereon have been stayed and continue to be stayed and they do not, in the
aggregate, materially detract from the value of the property of the Borrower or
any Subsidiary, or materially impair the use thereof in the operation of its
business:


(1) Claims or liens for taxes, assessments or charges due and payable and
subject to interest or penalty;


(2) Claims, liens and encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;


(3) Claims or liens of mechanics, materialmen, warehousemen, carriers or other
like liens; and


(4)Adverse judgments on appeal.


6
4836-5989-2149.7

--------------------------------------------------------------------------------



“Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, joint venture, court or
government, or political subdivision or agency thereof.


“Records” means correspondence, memoranda, tapes, discs, papers, books and other
documents, or transcribed information of any type, whether expressed in ordinary
or machine readable language.


“Revolving Credit” means the revolving credit facility furnished to the Borrower
by the Bank pursuant to this Agreement, as evidenced by the Revolving Credit
Note.


“Revolving Credit Facility Fee” has the meaning ascribed to such term in Section
2.07.


“Revolving Credit Loan Commitment” means, as of any date of determination, a
revolving line of credit facility up to $75,000,000.00, less the outstanding
amount of any Foreign Commitments (whether or not funded) as of such date of
determination.


“Revolving Credit Note” means the Revolving Credit Note referred to in Section
2.03, as may be supplemented, amended or replaced.


“Revolving Credit Outstandings” means, at any time, the sum of (i) the aggregate
outstanding principal balance of the Loan at such time plus (ii) the aggregate
maximum amount that Beneficiaries may draw on Commercial Letters of Credit at
such time.


“Revolving Credit Termination Date” means, with respect to the Revolving Credit
Note, April 30, 2025 or such other date as is agreed to by the Bank in a written
instrument executed by a duly authorized officer of the Bank, provided that the
Borrower may elect to terminate this Agreement upon at least fifteen (15) days
prior written notice to the Bank and full, final and indefeasible payment of all
the then outstanding Obligations.”


“Revolving Increase Effective Date” shall have the meaning ascribed to such term
in Section 2.08 of this Agreement.


“Subordinated Indebtedness” means all Indebtedness incurred at any time by the
Borrower or any Subsidiary, the repayment of which is subordinated to the Loans
in form and manner satisfactory to the Bank.


“Subsidiary” means any Affiliate that is directly, or indirectly through one or
more intermediaries, controlled by the Borrower or not less than 50% of the
voting capital stock of which is owned, directly or through one or more
intermediaries, by the Borrower.


“Swap Contract” means the interest rate swap transaction between the Borrower
and the Bank dated as of May 19, 2016 with a termination date of April 30, 2025
with respect to the Term Note.


7
4836-5989-2149.7

--------------------------------------------------------------------------------



“Term Loan” means the $23,750,000.00 term loan facility furnished to the
Borrower by the Bank, as evidenced by the Term Note dated May 19, 2016.


“Term Note” means the Term Note referred to in Section 2.03, as may be
supplemented, amended or replaced.


“$” or “dollars” denotes lawful currency of the United States of America.


Accounting. Accounting terms used and not otherwise defined in this Agreement
have the meanings determined by, and all calculations with respect to accounting
or financial matters unless otherwise provided herein shall be computed in
accordance with, GAAP.


ARTICLE 2.0 THE CREDIT FACILITIES


2.01 Advances on the Loans.


        (A) All advances to or for the benefit of the Borrower with respect to
the Revolving Credit Note will be charged to loan accounts established in the
name of the Borrower on the Bank’s books.


        (B) The Bank disbursed the proceeds of the Term Note in accordance with
a disbursement authorization letter executed on or about the same date as the
Term Note.


2.02 General Terms of the Revolving Credit.


Subject to the terms hereof, the Bank will lend the Borrower, from time to time
until the Revolving Credit Termination Date, such sums as the Borrower may
request (but in the case of LIBOR Rate Loans, at least $100,000.00) by
reasonable same day notice to the Bank, received by the Bank not later than
11:00 A.M. of such day. The Borrower may borrow, repay Base Rate Loans without
penalty or premium and reborrow, from the date of this Agreement until the
Revolving Credit Termination Date, either the full amount of the Revolving
Credit Loan Commitment or any lesser sum which is at least $100,000.00. The
Revolving Credit Outstandings shall at no time exceed the Revolving Credit Loan
Commitment, and if, at any time, an excess shall for any reason exist, the full
amount of such excess, together with accrued and unpaid interest thereon as
herein provided, shall be immediately due and payable in full.


2.03 The Notes.


        (A) The Revolving Credit Loan Commitment shall be evidenced by a
Revolving Credit Note due and payable on the Revolving Credit Termination Date,
in the form attached hereto as Exhibit 2.03(A). Upon execution and delivery to
the Bank, the Revolving Credit Note shall replace and supersede the prior
Revolving Credit Note issued by the Borrower dated April 30, 2015.


8
4836-5989-2149.7

--------------------------------------------------------------------------------



        (B) The Term Loan is evidenced by a Term Note dated May 19, 2016, due
and payable on the Maturity Date, a copy of which is attached hereto as Exhibit
2.03B. The Borrower entered into the Swap Contract in connection with the Term
Note.


2.04 Commercial Letters of Credit


(A) As a subfacility under the Revolving Credit, from time to time prior to the
Revolving Credit Termination Date the Bank shall issue Commercial Letters of
Credit not to exceed Twenty-Five Million Dollars ($25,000,000.00) in the
aggregate at any time outstanding on account of the Borrower or a Subsidiary
subject to the following conditions:


(1) Any such Commercial Letters of Credit shall be issued as a trade letter of
credit, standby letter of credit or bank guarantee only to (i) a supplier or to
a seller of goods which purchased goods will become a part of the Inventory or
other assets of the Borrower, (ii) governmental authorities or bonding companies
to secure statutory obligations of the Borrower, including, without limitation,
worker’s compensation, disability, unemployment compensation or environmental
Laws, or (iii) a customer who is purchasing goods or services from the Borrower
or a Subsidiary;


         (2) No Beneficiary shall be an Affiliate (excluding a Subsidiary);


(3) The Borrower agrees to pay to the Bank a quarterly fee with respect to each
Commercial Letter of Credit payable at the end of each calendar quarter (in each
case, a “Commercial Letter of Credit Fee”) in accordance with Exhibit 2.04(A)(3)
attached hereto. Whenever an Event of Default exists and is outstanding, the
Commercial Letter of Credit Fee hereunder shall, at the option of the Bank, be
increased to a per annum fee which is two percent (2%) per annum greater that
that fee which would otherwise be applicable hereunder;


(4) No such Commercial Letter of Credit shall have an expiration date that is
later than the Revolving Credit Termination Date unless otherwise agreed to by
the Bank, excepting only (a) Commercial Letters of Credit in amounts aggregating
no more than $250,000.00 which may have expiration date(s) no later than one (1)
year beyond the Revolving Credit Termination Date, and (b) such other Commercial
Letters of Credit in amounts acceptable to the Bank, which may have expiration
date(s) no later than one (1) year beyond the Revolving Credit Termination Date;


(5) Each such Commercial Letter of Credit shall be issued pursuant to such
agreements and upon such terms and conditions as shall be required by the Bank;


(6) No Event of Default shall have occurred hereunder at the time of issuance of
such Commercial Letter of Credit;


9
4836-5989-2149.7

--------------------------------------------------------------------------------



(7) The aggregate face amount of all Commercial Letters of Credit at any time
outstanding shall not exceed the amount available under the Revolving Credit
Loan Commitment at such time; and


(8) In the case of a Commercial Letter of Credit issued on behalf of a
Subsidiary, the Borrower has first executed and delivered to the Bank a Guaranty
with respect to such Subsidiary.


(B) The aggregate face amount of all Commercial Letters of Credit at any time
outstanding shall be included in the amount of the Revolving Credit
Outstandings.


2.05 Interest.


(A) Indebtedness due under the Notes shall bear interest at the rates and
calculated in the manner set forth in the Notes.


(B) All agreements between Borrower and the Bank are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to the Bank for the use or the forbearance of the
indebtedness evidenced hereby exceed the maximum permissible under applicable
law. As used herein, the term “applicable law” means the law in effect as of the
date hereof provided, however that in the event there is a change in the law
which results in a higher permissible rate of interest, then the Notes shall be
governed by such new law as of its effective date. In this regard, it is
expressly agreed that it is the intent of Borrower and Bank in the execution,
delivery and acceptance of the Notes to contract in strict compliance with the
laws of The Commonwealth of Massachusetts from time to time in effect. If, under
or from any circumstances whatsoever, fulfillment of any provision hereof, of
the Notes or of any of the other Loan Documents at the time of performance of
such provision shall be due, shall involve transcending the limit of such
validity prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
any circumstances whatsoever the Bank should ever receive as interest an amount
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance evidenced
hereby and not to the payment of interest. This provision shall control every
other provision of all agreements between the Borrower and the Bank.


2.06 Payment to the Bank.


        The Bank shall periodically send the Borrower statements of all amounts
due on the Loans, which statements shall be considered correct and conclusively
binding on the Borrower unless the Borrower notifies the Bank to the contrary
within thirty (30) days of its receipt of any statement that it deems to be
incorrect. Notwithstanding the foregoing, any errors made by the Bank shall be
corrected if brought to the attention of the Bank no later than ninety (90) days
after termination of the Loans. At its sole discretion, the Bank may charge
against any deposit or other account of the Borrower all or any part of any
amount due with respect to the Obligations.


10
4836-5989-2149.7

--------------------------------------------------------------------------------



2.07 Revolving Credit Facility Fee.


        The Borrower shall pay to the Bank, quarterly in arrears, as of the last
day of each and every calendar quarter, a fee calculated at an annual rate based
upon a 365/366-day year for the actual number of days outstanding, for each
quarter, based on a percentage of the actual unused portion of the Revolving
Credit Loan Commitment (the “Revolving Credit Facility Fee”). Notwithstanding
the foregoing, the percentage to be used in calculation of the Facility Fee
shall increase or decrease based upon Net Leverage, as follows:


Net Leverage       Unused Facility Fee


less than 1.0 to 1.0       0.125%


equal to or greater than 1.0 to 1.0,
but less than 2.0 to 1.0      0.15%


equal to or greater than 2.0 to 1.0     0.175%
2.08 Increase in Revolving Credit Loan Commitment.
        (A) Request for Increase. Provided there exists no Event of Default,
upon prior written notice to the Bank, the Borrower may, from time to time,
request an increase in the Revolving Credit Loan Commitment by an amount (for
all such requests) not exceeding Twenty-Five Million Dollars ($25,000,000.00) in
the aggregate; provided that (i) any such request for an increase shall be in a
minimum amount of Five Million Dollars ($5,000,000.00), and (ii) the Borrower
may make a maximum of three (3) such requests. At the time of sending such
notice, the Borrower (in consultation with the Bank) shall specify the time
period within which the Bank is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Bank).
        (B) Effective Date and Allocations. If the Revolving Credit Loan
Commitment is increased in accordance with this Section 2.08, the Bank and the
Borrower shall determine the effective date (the “Revolving Increase Effective
Date”) and the final allocation of such increase among any financial
institutions holding a participating interest. The Bank shall promptly notify
the Borrower of the final allocation of such increase and the Revolving Increase
Effective Date.
        (C) Conditions to Effectiveness of Increase. As a condition precedent to
any increase of the Revolving Credit Loan Commitment under this Section 2.08,
the Borrower shall deliver to the Bank a certificate of the Borrower dated as of
the Revolving Increase Effective Date signed by the president or chief financial
officer of the Borrower (1) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (2) certifying that,
before and after giving effect to such increase, (a) the representations and
warranties contained in this Agreement and the other Loan Documents are, (i)
with respect to representations and warranties that contain a materiality
qualification, true and correct on and as
11
4836-5989-2149.7

--------------------------------------------------------------------------------



of the Revolving Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case, they shall be true and correct in all material respects as of such earlier
date, and (ii) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
on and as of the Revolving Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case, they shall be true and correct in all material respects as of such
earlier date and, in each case, except that for purposes of this Section 2.08,
the representations and warranties contained in Section 4.01(H) shall be deemed
to refer to the most recent financial statements furnished pursuant thereto and
(b) no Event of Defaults exists.
ARTICLE 3.0 CONDITIONS PRECEDENT


The obligation of the Bank to make the Loans is subject to the following
conditions precedent:


3.01 Documents Required.


        The Borrower shall have delivered to the Bank, as of the date of this
Agreement, the following:


(A) The Revolving Credit Note duly executed by the Borrower in the form attached
hereto as Exhibit 2.03A;


(B) A certificate (dated the date of this Agreement) of the corporate secretary
or assistant secretary, as the case may be, of the Borrower, certifying as to:


(1) the incumbency and signatures of the officer(s) signing this Agreement, the
Notes, the other Loan Documents and each other document to be delivered pursuant
hereto,


(2) the resolutions of the board of directors authorizing the execution,
delivery and performance of this Agreement, the Notes, the other Loan Documents,
and each other document to be delivered pursuant hereto,


(3) the By-Laws;


(C) With respect to the Borrower, certificates of tax good standing and
corporate good standing and legal existence, dated as of the most recent date
practicable, issued by the Delaware Department of Revenue and Secretary of State
of Delaware as to the tax good standing and the legal existence and corporate
good standing of the Borrower and a certificate of registration as a foreign
corporation with The Commonwealth of Massachusetts;


(D) A copy, certified as of the most recent date practicable by the Secretary of
the applicable state or nation of incorporation, of the charter documents of the
Borrower and all amendments thereto, together with a certificate (dated the date
of this Agreement) of the
12
4836-5989-2149.7

--------------------------------------------------------------------------------



corporate secretary or assistant secretary, as the case may be, of the Borrower
to the effect that such charter documents have not been further amended since
the date of the aforesaid certification of the Secretary of the State of
Delaware;


(E) A written opinion or opinions of legal counsel for the Borrower, dated the
date of this Agreement and addressed to the Bank, in form satisfactory to the
Bank and its counsel;


(F) A certificate, dated the date of this Agreement signed by the president, a
vice president, the treasurer or an assistant treasurer, the chief executive
officer or the chief financial officer, of the Borrower and to the effect that:


(1)The representations and warranties set forth in Section 4.01 are true as of
the date of this Agreement; and


(2)No Event of Default hereunder, and no event which, with the giving of notice
or passage of time or both, would become such an Event of Default, has occurred
as of such date; and


3.02 Documents Required for Subsequent Disbursements.


        At the time of, and as a condition to, any disbursement of any part of
the Loans to be made by the Bank subsequent to the date hereof, the Bank may
require the Borrower to deliver to the Bank a certificate, dated the date on
which any such disbursement is to be made, signed by the president, a vice
president, treasurer, chief executive officer, chief financial officer, or other
duly authorized officer of the Borrower, or by a vice president, treasurer or
other duly authorized officer of the Borrower, and to the effect that:


(A) As of the date thereof, no Event of Default has occurred and is continuing,
and no event has occurred and is continuing that, but for the giving of notice
or passage of time or both, would be an Event of Default; and


(B) Each of the representations and warranties contained in Section 4.01 is true
and correct in all material respects as if made on and as of the date of such
disbursement (except for such representations and warranties made as of a
particular date).


3.03 Certain Events.


        At the time of, and as a condition to, this Agreement: disbursement of
any part of the Loans to be made by the Bank at or subsequent to this Agreement:


(A) No Event of Default shall have occurred and be continuing, and no event
shall have occurred and be continuing that, with the giving of notice or passage
of time or both, would be an Event of Default; and


(B) All of the Loan Documents shall have remained in full force and effect.


13
4836-5989-2149.7

--------------------------------------------------------------------------------



3.04 Legal Matters.


As of the date of this Agreement, all legal matters incidental thereto shall be
satisfactory to Bowditch & Dewey, LLP, legal counsel to the Bank.




ARTICLE 4.0 REPRESENTATIONS AND WARRANTIES


4.01 Original.


        To induce the Bank to enter into this Agreement, the Borrower represents
and warrants to the Bank as follows:


(A) The Borrower is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware; as of the date of this
Agreement, the Borrower has no Subsidiaries other than the Subsidiaries named in
Exhibit 4.01(A); as of the date of this Agreement, each Subsidiary is duly
organized, validly existing and in good standing under the laws of its state or
nation of formation, all as set forth in Exhibit 4.01(A); the Borrower and the
Subsidiaries have the lawful power to own their properties and to engage in the
businesses they conduct, and each is duly qualified and in good standing as a
foreign corporation in the jurisdictions wherein the nature of the business
transacted by it or property owned by it makes such qualification necessary
(except where failure to so qualify would not have a material adverse effect on
the business, assets or financial condition of the Borrower and its Subsidiaries
taken as a whole);


(B) Neither the Borrower nor any Subsidiary is directly or indirectly controlled
by, or acting on behalf of, any Person which is an “Investment Company,” within
the meaning of the Investment Company Act of 1940, as amended;


(C) Except as disclosed in Exhibit 4.01(C) attached hereto, neither the Borrower
nor any Subsidiary is in default with respect to any of its existing
Indebtedness in any material respect, and which such default would constitute an
Event of Default under Section 6.01(C), and the making and performance of this
Agreement, the Notes and the other Loan Documents will not (immediately or with
the passage of time, the giving of notice, or both):


(1) Violate (a) charter documents or the By-Laws of the Borrower or any
Subsidiary, or (b) any Laws or result in a default, in any material respect,
under any contract, agreement or instrument to which the Borrower or any
Subsidiary is a party or by which the Borrower or any Subsidiary or its property
is bound (except where such violation or default would not have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries taken as a whole); or


(2) Result in the creation or imposition of any security interest in, or lien or
encumbrance upon, any of the assets of the Borrower or any Subsidiary except in
favor of
14
4836-5989-2149.7

--------------------------------------------------------------------------------



the Bank (except where such occurrence would not have a material adverse effect
on the business assets or financial condition of the Borrower and its
Subsidiaries taken as a whole);


(D) The Borrower has the power and authority to enter into and perform this
Agreement, the Notes and the other Loan Documents, and to incur the obligations
herein and therein provided for, and has taken all actions necessary to
authorize the execution, delivery and performance of this Agreement, the Notes
and the other Loan Documents;


(E) This Agreement, the Notes and the other Loan Documents are, or when
delivered will be, valid, binding and enforceable under applicable law in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general equitable principles (regardless of whether
considered in a proceeding at law or in equity);


(F) Except as disclosed in Exhibit 4.01(F) hereto, there is no pending order,
notice, claim, litigation, proceeding or investigation known to the Borrower
against or affecting the Borrower or any Subsidiary, whether or not covered by
insurance, that would in the aggregate involve the payment of $1,000,000.00 or
more or would otherwise materially or adversely affect the financial condition
or business prospects of the Borrower or any Subsidiary, considered as a whole,
if adversely determined;


(G) The Borrower and each Subsidiary has good and marketable title to all of its
material assets, none of which is subject to any security interest, encumbrance
or lien, or claim of any third Person except for Permitted Liens;


(H) The Financial Statements, including any schedules and notes pertaining
thereto, and the management prepared financial statements for the fiscal period
ending December 31, 2019 have been prepared in accordance with GAAP, and fairly
present the financial condition of the Borrower and the Subsidiaries at the
dates thereof and the results of operations for the periods covered thereby, and
there have been no material adverse changes in the financial condition or
business of the Borrower and the Subsidiaries, considered as a whole, from
December 31, 2019 to the date hereof;


(I) As of the date hereof, neither the Borrower nor any of the Subsidiaries has
any material Indebtedness of any nature, including, but without limitation,
liabilities for taxes and any interest or penalties relating thereto except to
the extent reflected (in a footnote or otherwise) and reserved against in the
consolidated balance sheet dated December 31, 2019, included in the Financial
Statements or as disclosed in, or permitted by, this Agreement, including as set
forth on Exhibit 4.01(I);


(J) Except as otherwise permitted herein or as would not materially interfere
with the conduct of the business of the Borrower and its Subsidiaries,
considered as a whole, the Borrower has filed all tax returns or extensions to
file tax returns in applicable jurisdictions, and other reports required by any
applicable Laws to have been filed prior to the date hereof, have
15
4836-5989-2149.7

--------------------------------------------------------------------------------



paid or caused to be paid all taxes, assessments and other governmental charges
that are due and payable prior to the date hereof, and have made adequate
provision for the payment of such taxes, assessments or other charges accruing
but not yet payable; the Borrower has no knowledge of any deficiency or
additional assessment in a materially important amount in connection with any
taxes, assessments or charges not provided for on its books;


(K) Except to the extent that the failure to comply would not materially
interfere with the conduct of the business of the Borrower and its Subsidiaries,
considered as a whole, each of the Borrower and the Subsidiaries have complied
with all applicable Laws with respect to (1) any restrictions, specifications or
other requirements pertaining to products that it manufactures or sells or to
the services it performs; (2) the conduct of its business; and (3) the use,
maintenance and operation of the real and personal properties owned or leased by
it in the conduct of its business;


(L) No representation or warranty by or with respect to the Borrower or any
Subsidiary contained herein or in any certificate or other document furnished by
the Borrower or any Subsidiary pursuant hereto contains any untrue statement of
a material fact or omits to state a material fact necessary to make such
representation or warranty not misleading in light of the circumstances under
which it was made;


(M) Each consent, approval or authorization of, or filing, registration or
qualification with, any Person required to be obtained or effected by the
Borrower or any Subsidiary in connection with the execution and delivery of this
Agreement, the Notes and the other Loan Documents or the undertaking or
performance of any obligation hereunder or thereunder, has been duly obtained or
effected;


(N) Except as set forth in Exhibit 4.01(N) and except to the extent that the
failure to comply would not materially interfere with the conduct of the
business of the Borrower or any Subsidiary, considered as a whole, to the best
knowledge of the Borrower, neither the Borrower, nor any Person for whose
conduct the Borrower is responsible, owns, occupies or operates, or has, within
the fifteen (15) year period immediately preceding the date of this Agreement,
owned, occupied or operated a site or vessel on which has been stored any
hazardous material or oil, without compliance with all statues, regulations,
ordinances, directives, and orders of every federal, state, municipal and other
governmental authority which has or claims jurisdiction relative thereto (the
terms “site,” “vessel” and “hazardous material,” respectively, as used herein
include the definitions of those terms in Massachusetts General Laws, Ch. 21E);
neither the Borrower, nor any Person for whose conduct the Borrower is
responsible, has ever disposed of, transported or arranged for the transport of
any hazardous material or oil without compliance with all such statutes,
regulations, ordinances, directives and orders in all material respects; and
neither the Borrower, nor any Person for whose conduct the Borrower is
responsible, has ever been legally responsible for any releases or threat of
release of any hazardous material or oil; received notification of any potential
or known release or threat of release of any hazardous material or oil from any
site or vessel owned, occupied or operated by the Borrower, or any Person for
whose conduct the Borrower is responsible, or of the incurrence of any expense
or
16
4836-5989-2149.7

--------------------------------------------------------------------------------



loss in connection with the assessment, containment or removal of any release or
threat of release of any hazardous material or oil from any such site or vessel;


(O) The Borrower has not made any agreement or taken any action which may cause
anyone to become entitled to a commission or finder’s fee as a result of or in
connection with the making of the Loans;


(P) The federal tax returns of the Borrower and all Subsidiaries for all years
of operation, including the tax years of the Borrower and all Subsidiaries most
recently ended prior to the date of this Agreement, have been filed with the
Internal Revenue Service and have not been challenged or an extension for filing
has been obtained; and


(Q) Any Employee Pension Benefit Plans, as defined in the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), of the Borrower and each
Subsidiary meet, as of the date hereof, the minimum funding standards of 29
U.S.C.A. 1082 (Section 302 of ERISA), and no Reportable Event or Prohibited
Transaction, as defined in ERISA, has occurred with respect to any Employee
Benefit Plans, as defined in ERISA, of the Borrower or any Subsidiary.


(R) Neither Borrower nor any Subsidiary is (i) an Employee Benefit Plan subject
to Title I of ERISA, (ii) a plan or account subject to Section 4975 of the Code,
(iii) an entity deemed to hold “plan assets” of any such plans or accounts for
the purposes of ERISA or the Code or (iv) a “governmental plan” within the
meaning of ERISA.


(S) Upon the request of the Bank, the Borrower shall have provided to the Bank,
prior to the Effective Date, and the Bank shall be reasonably satisfied with,
the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including without limitation, the PATRIOT Act. If the Borrower is a “legal
entity customer” under the Beneficial Ownership Regulation, it shall deliver to
the Bank, a Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.


4.02 Survival.


All of the representations and warranties set forth in Section 4.01 shall
survive until all Obligations are satisfied in full and there remain no
outstanding commitments hereunder.


ARTICLE 5.0 COVENANTS OF THE BORROWER


5.01 Affirmative Covenants.


        The Borrower does hereby covenant and agree with the Bank that, so long
as any of the Obligations remain unsatisfied or any commitments hereunder remain
outstanding, it will
17
4836-5989-2149.7

--------------------------------------------------------------------------------



comply, or if appropriate cause the Subsidiaries to comply, at all times with
the following affirmative covenants:


(A) The Borrower will use the proceeds of the Loans only for the purposes set
forth in Exhibit 5.01(A), and will furnish the Bank such evidence as it may
reasonably require with respect to such use;


(B) The Borrower will furnish or otherwise make available to the Bank:


(1) As soon as available, but in any event within forty-five (45) days after the
close of the first three quarterly accounting periods in each fiscal year: (a) a
consolidated statement of cash flows of the Borrower and the Subsidiaries for
such quarter; (b) a consolidated income statement of the Borrower and the
Subsidiaries for such quarters; (c) a consolidated balance sheet of the Borrower
and the Subsidiaries as of the end of such quarter-all in reasonable detail,
subject to normal year-end audit adjustments and certified by the president or
principal financial officer of the Borrower to have been prepared in accordance
with GAAP;


(2) As soon as available, but in any event within one hundred twenty (120) days
after the close of each fiscal year: (a) a consolidated statement of
stockholders’ equity; (b) a consolidated statement of changes of cash flows of
the Borrower and the Subsidiaries for such fiscal year; (c) a consolidated
income statement of the Borrower and the Subsidiaries for such fiscal year; and
(d) a consolidated balance sheet of the Borrower and the Subsidiaries as of the
end of such fiscal year-all such statements to be in reasonable detail,
including all supporting schedules and comments; the consolidated statements and
balance sheets to be audited by an independent registered public accountant
selected by Borrower and acceptable to the Bank, and certified by such
accountants to have been prepared in accordance with GAAP and to present fairly
the financial position and results of operations of the Borrower and the
Subsidiaries; the Bank shall have the right, from time to time, to discuss the
affairs of the Borrower directly with such independent registered public
accountants after notice to the Borrower and opportunity of the Borrower to be
represented at any such discussions;


(3) Contemporaneously with each quarterly and year-end financial report required
by the foregoing paragraphs (1) and (2), a compliance certificate of the
president or principal financial officer of the Borrower in a form satisfactory
to the Bank providing calculations with respect to compliance with the financial
covenants contained herein and stating that he has individually reviewed the
provisions of this Agreement and that a review of the activities of the Borrower
during such year or quarterly period, as the case may be, has been made by him
or under his supervision, with a view to determining whether the Borrower has
fulfilled all obligations under this Agreement, and that, to the best of his
knowledge, the Borrower has observed and performed each undertaking contained in
this Agreement and is not in default in the observance or performance of any of
the provisions hereof or, if the Borrower shall be in default, specifying all
such defaults and events of which he may have knowledge;


18
4836-5989-2149.7

--------------------------------------------------------------------------------



(4) Promptly after the sending or making available or filing of the same, copies
of all reports, proxy statements, and financial statements that the Borrower
sends or make available to its stockholders and all registration statements and
reports that the Borrower files with the Securities and Exchange Commission or
any successor Person;


(5) Upon the Bank’s reasonable request, copies of any and all material documents
relating to the business of the Borrower;


(C) The Borrower will maintain its material operating physical assets in good
condition and repair (normal wear and tear excepted);


(D) The Borrower and the Subsidiaries will maintain, or cause to be maintained,
public liability, fire and casualty insurance that are of a character usually
insured by corporations engaged in the same or similar businesses;


(E) The Borrower and the Subsidiaries will pay or cause to be paid when due, all
taxes, assessments, charges or levies imposed upon them or on any of their
property or with respect to which any of them is required to withhold and pay
except where contested in good faith by appropriate proceedings with adequate
reserves therefor having been set aside on its books; provided, however, that
the Borrower and each Subsidiary shall pay or cause to be paid all such taxes,
assessments, charges or levies forthwith whenever foreclosure on any lien that
may have attached (or security therefor) appears imminent;


(F) The Borrower will maintain:


(1) An Interest Coverage Ratio of at least 3.00:1.00, to be tested on a rolling
four fiscal quarters basis at the end of each fiscal quarter; and


(2) Net Leverage not exceeding 3.00:1.00, to be tested on a rolling four fiscal
quarters basis at the end of each fiscal quarter;
        
(G) The Borrower and the Subsidiaries will each, when reasonably requested to do
so, make available for inspection during normal business hours by duly
authorized representatives of the Bank any of its books and records and will
furnish the Bank any information regarding its business affairs and financial
condition within a reasonable time after written request thereof;


(H) The Borrower and the Subsidiaries will each take all necessary steps to
preserve its corporate existence and comply in all material respects with all
present and future Laws applicable to it in the operation of its business, and
all material agreements to which it is subject;


(I) The Borrower and the Subsidiaries will each take all necessary steps to
preserve Intellectual Property, and will keep accurate and complete Records of
royalties, patents and trademarks in connection therewith, consistent with sound
business practices;


19
4836-5989-2149.7

--------------------------------------------------------------------------------



(J) The Borrower and the Subsidiaries will keep accurate and complete business
Records consistent with sound business practices;


(K) The Borrower and the Subsidiaries will give immediate notice to the Bank of
(1) any litigation or proceeding in which any of them is a party if an adverse
decision therein would require any of them to pay more than $1,000,000.00 or
deliver assets the value of which exceeds such sum (except where the claim is
covered by insurance and the insurer has acknowledged coverage); and (2) the
institution of any other suit or proceeding involving any of them that could be
reasonably likely to materially and adversely affect the operations, financial
condition, property or business of the Borrower or any Subsidiary, considered as
a whole;


(L) Upon written request by the Bank, the Borrower will furnish the Bank with
true, correct and complete copies of federal income tax returns filed by the
Borrower, together with all schedules thereto;
        
(M) The Borrower and the Subsidiaries will pay when due (or within applicable
grace periods (or in the case of trade indebtedness, no later than ninety (90)
days from the date incurred)) all of their other Indebtedness exceeding
$5,000,000.00 due third Persons except when the amount thereof is being
contested in good faith by appropriate proceedings and with adequate reserves
therefor being set aside on their books;


(N) The Borrower and the Subsidiaries will each notify the Bank promptly if any
of them becomes aware of the occurrence of any Event of Default or of any fact,
condition or event that only with the giving of notice or passage of time or
both, could become an Event of Default, or if any of them becomes aware of any
material adverse change in financial condition (including, without limitation,
proceedings in bankruptcy, insolvency, reorganization or the appointment of a
receiver or trustee), or results of operations of the Borrower or a Subsidiary,
or of the failure of the Borrower or any Subsidiary to observe any of their
respective undertakings hereunder or under the other Loan Documents;


(O) The Borrower and the Subsidiaries will notify the Bank thirty (30) days in
advance of any change in the location of the Borrower’s headquarters currently
located in Oxford, Massachusetts;


(P) The Borrower and the Subsidiaries will (1) fund any Employee Pension Benefit
Plans in accordance with no less than the minimum funding standards of 29
U.S.C.A. 1082 (Section 302 of ERISA); (2) furnish the Bank, upon the Bank’s
written request, with copies of any reports or other statements filed with the
United States Department of Labor or the Internal Revenue Service with respect
to any such Plan; and (3) promptly advise the Bank of the occurrence of any
Reportable Event or Prohibited Transaction with respect to any Employee Benefit
Plan; and


(Q) The Borrower will maintain its primary depository and operating accounts
with the Bank at all times while any Obligations to the Bank under the Revolving
Credit Note are
20
4836-5989-2149.7

--------------------------------------------------------------------------------



outstanding, it being understood that this provision shall not require the
Borrower to maintain its investment account with the Bank.


5.02 Negative Covenants.


        The Borrower does hereby covenant and agree with the Bank that, so long
as any of the Obligations remain unsatisfied or any commitments hereunder remain
outstanding, it will comply, or if appropriate cause the Subsidiaries to comply,
at all times with the following negative covenants, unless the Bank shall
otherwise have agreed in writing:


        (A) Neither the Borrower nor any Subsidiary will mortgage, assign as
collateral security, pledge or encumber any of its assets now owned or hereafter
acquired, or permit any of its assets to be encumbered in any way without the
prior express written consent of the Bank, except for Permitted Liens (including
refinancings thereof) and any lien in favor of the Bank or its affiliates;


(B) Neither the Borrower nor any Subsidiary will change its name or enter into
any merger or consolidation (other than mergers or consolidations between wholly
owned subsidiaries resulting in no change in the beneficial ownership of such
subsidiaries, mergers of wholly owned subsidiaries into Borrower and mergers or
consolidations in connection with transactions otherwise permitted hereby,
including, Section 5.02(K));


(C) Neither the Borrower nor any Subsidiary will sell or otherwise dispose of,
or for any reason cease operating, any of its operating divisions, or lines of
business which on a cumulative basis or in any one instance comprise more than
twenty percent (20%) of the assets of the Borrower and its Subsidiaries,
considered as a whole, without first providing the Bank for each such sale or
disposition with thirty (30) days advance written notice of its intention to do
so;


(D) Neither the Borrower nor any Subsidiary will become liable, directly or
indirectly, as guarantor or otherwise for any obligation of any other Person
exceeding $50,000,000.00 in the aggregate at any time outstanding, without
notifying the Bank in writing in advance, except for (i) the endorsement of
commercial paper for deposit or collection in the ordinary course of business,
(ii) unsecured guarantees of obligations of foreign Subsidiaries of the Borrower
and (iii) with respect to the Aircraft Loan;


(E) Neither the Borrower nor any Subsidiary will incur, create, assume, or
permit to exist any Indebtedness except: (1) the Loans; (2) existing
Indebtedness listed on Exhibit 4.01(I) permitted to exist after the date of this
Agreement (including refinancings thereof); (3) trade indebtedness incurred in
the ordinary course of business, (4) contingent Indebtedness permitted by
Section 5.02(D); (5) Indebtedness secured by Permitted Liens; (6) Subordinated
Indebtedness; (7) Permitted International Borrowings; (8) capital leases or
purchase money Indebtedness permitted by this Agreement; (9) the Aircraft Loan;
and (10) other Indebtedness not exceeding $100,000,000.00 in the aggregate at
any time outstanding;


21
4836-5989-2149.7

--------------------------------------------------------------------------------



(F) Neither the Borrower nor any Subsidiary (other than a wholly owned
Subsidiary of the Borrower) will declare or pay any dividends, redeem or make
any other payment or distribution on account of its capital stock (other than
shares of stock of, or other instruments issued by, the Borrower convertible
into stock of the Borrower) at any time when an Event of Default shall have
occurred and be continuing or would result therefrom (including, without
limitation, compliance by the Borrower of the financial covenants set forth in
Section 5.01(F) of this Agreement; provided, that this Section 5.02(F) shall not
prohibit (1) the payment of any dividend within sixty (60) days after the date
of declaration of such dividend if the payment of such dividend would have been
permitted on the date of declaration and (2) the acquisition of any shares of
capital stock of the Borrower or its Subsidiaries either (a) to the extent that
such exchange shall be for shares of capital stock of the Borrower of (b)
through the application of net proceeds of a substantially concurrent sale for
cash (other than to a Subsidiary of the Borrower) of shares of capital stock of
the Borrower;


(G) Neither the Borrower nor any Subsidiary will declare or make, directly or
indirectly, any payments or distributions to officers, directors or employees on
account of its capital stock (other than as permitted under Section 5.02(F), or
incur any obligation (contingent or otherwise) to do so any time when an Event
of Default shall have occurred and be continuing at the time thereof or would
result therefrom (including, without limitation, compliance by the Borrower of
the financial covenants set forth in Section 5.01(F) of this Agreement);


(H) Without first providing the Bank with fifteen (15) days advance written
notice of its intention to do any of the following, neither the Borrower nor any
Subsidiary will form any subsidiary, make any investment in (including any
assignment of Inventory or other property), or make any loan in the nature of an
investment to, any Person, other than (1) investments of the Borrower in the
Subsidiaries listed on Exhibit 4.01(A) or (2) any individual investment
(including the formation of any subsidiary) or any loan in the nature of an
investment, not exceeding $50,000,000.00;


(I) The Borrower will not make any payments on any other Subordinated
Indebtedness, except as permitted by the subordination provisions applicable
thereto;


(J) Neither the Borrower nor any Subsidiary will acquire or agree to acquire any
stock in, or all or substantially all of the assets of, any Person for a
purchase price exceeding $50,000,000.00 without first providing the Bank with
fifteen (15) days advance written notice of its intention to do so;


(K) Neither the Borrower nor any Subsidiary will furnish the Bank any
certificate or other document that will contain any untrue statement of material
fact or that will omit to state a material fact necessary to make it not
misleading in light of the circumstances under which it was furnished; and


(L) Neither the Borrower nor any Subsidiary will directly or indirectly apply
any part of the proceeds of the Loans to the purchasing or carrying of any
“margin stock” within the
22
4836-5989-2149.7

--------------------------------------------------------------------------------



meaning of Regulation U of the Board of Governors of the Federal Reserve System,
or any regulations, interpretations, or rulings thereunder.


(M) Neither the Borrower nor any Subsidiary will be (i) an employee benefit plan
subject to Title I of ERISA, (ii) a plan or account subject to Section 4975 of
the Code, (iii) an entity deemed to hold “plan assets” of such plans or accounts
for purpose of ERISA or the Code or (iv) a “governmental plan” with the meaning
of ERISA.


(N) Promptly following any request therefor, Borrower shall provide information
and documentation reasonably requested by the Bank for purpose of compliance
with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the PATRIOT Act and the Beneficial
Ownership Regulation.


ARTICLE 6.0 DEFAULT


6.01 Events of Default.


        The occurrence of any one or more of the following events shall
constitute an Event of Default hereunder:


(A) The Borrower or the Subsidiaries shall fail to pay when due any Obligations
to the Bank within ten (10) days of an applicable due date;


(B) The Borrower or the Subsidiaries shall fail to observe or perform any other
obligation to be observed or performed by it hereunder or under any of the other
Loan Documents, and such failure shall continue for thirty (30) days after (1)
notice of such failure from the Bank; or (2) the Bank is notified of such
failure or should have been so notified pursuant to the provisions of Section
5.01(O), whichever is earlier;


(C) The Borrower or the Subsidiaries shall fail to pay any Indebtedness other
than the Obligations exceeding $5,000,000.00, and such failure shall continue
beyond any applicable grace period (or, with respect to trade Indebtedness which
is not subject to a grace period, within ninety (90) days of the date such trade
Indebtedness is incurred);


(D) Any financial statement, representation, warranty or certificate made or
furnished by or with respect to the Borrower or any of the Subsidiaries to the
Bank in connection with this Agreement, or as an inducement to the Bank to enter
into this Agreement, or in any separate statement or document to be delivered to
the Bank hereunder, shall be materially false, incorrect or incomplete when
made;
        
(E) The Borrower shall admit its inability to pay its debts as they mature or
shall make an assignment for the benefit of itself or any of its creditors;


(F) Proceedings in bankruptcy, or for reorganization of the Borrower or any of
the Subsidiaries, or for the readjustment of any of their respective debts under
the United States
23
4836-5989-2149.7

--------------------------------------------------------------------------------



Bankruptcy Code, as amended, or any part thereof, or under any other Laws,
whether state or federal, for the relief of debtors, now or hereafter existing,
shall be commenced against or by the Borrower or any of the Subsidiaries and,
except with respect to any such proceedings instituted by the Borrower or any of
the Subsidiaries, shall not be discharged within sixty (60) days of said
commencement;


(G) A receiver or trustee shall be appointed for the Borrower or any of the
Subsidiaries or for any substantial part of their respective assets, or any
proceedings shall be instituted for the dissolution or the full or partial
liquidation of the Borrower or any of the Subsidiaries, and except with respect
to any such appointments requested or instituted by the Borrower or any of the
Subsidiaries, such receiver or trustee shall not be discharged within sixty (60)
days of his appointment, and except with respect to any such proceedings
instituted by the Borrower or any of the Subsidiaries, such proceedings shall
not be discharged within sixty (60) days of commencement, or the Borrower shall
discontinue business or materially change the nature of its business;


(H) The Borrower or any of the Subsidiaries shall suffer final judgments (which
are not covered by insurance where the insurer has acknowledged coverage) for
payment of money aggregating in excess of $5,000,000.00 and shall not discharge
the same within a period of forty-five (45) days unless, pending further
proceedings, execution has not been commenced or, if commenced, has been
effectively stayed;


(I)The Borrower or any of the Subsidiaries shall suffer final judgements (which
are not covered by insurance where the insurer has acknowledged coverage) for
payment of money in the single amount in excess of $500,000.00 or aggregating in
excess of $5,000,000.00 and shall not discharge the same within a period of
forty-five (45) days unless, pending further proceedings, execution has not been
commenced or, if commenced, has been effectively stayed; or


(J) Failure by the Borrower to pay any amount of money or to observe any
covenant or agreement exceeding $250,000.00 or perform any other material
covenant, condition or agreement which is the obligation of the Borrower to the
Bank under any other existing or future note, mortgage or other document or
instrument.


6.02 Acceleration.


        At its option, and at any time, whether immediately or otherwise, the
Bank may, upon the occurrence of any Event of Default, declare all Obligations
of the Borrower to the Bank immediately due and payable without further action
of any kind including, without limitation, notice, demand or presentment.


ARTICLE 7.0 THE BANK’S RIGHTS AND REMEDIES


7.01 The Bank’s Rights Upon Default


24
4836-5989-2149.7

--------------------------------------------------------------------------------



        Upon the occurrence of an Event of Default and at any time thereafter,
the Bank, without presentment, demand, notice, protest or advertisement of any
kind, will have the rights set forth in this Agreement and under applicable law.


7.02 Right of Set-Off.


        Upon and after the occurrence of an Event of Default, (A) the Borrower
hereby authorizes the Bank, at any time and from time to time, without notice,
which is hereby expressly waived by the Borrower, and whether or not the Bank
shall have declared any credit subject hereto to be due and payable in
accordance with the terms hereof, to set off against, and to appropriate and
apply to the payment of, the Borrower's Obligations (whether matured or
unmatured, fixed or contingent, liquidated or unliquidated), any and all amounts
owing by the Bank to the Borrower (whether payable in U.S. dollars or any other
currency, whether matured or unmatured, and in the case of deposits, whether
general or special (except trust and escrow accounts), time or demand and
however evidenced), and (B) pending any such action, to the extent necessary, to
hold such amounts as collateral to secure such Obligations and to return as
unpaid for insufficient funds any and all checks and other items drawn against
any deposits so held as the Bank, in its sole discretion, may elect. The
Borrower hereby grants to the Bank a security interest in all deposits and
accounts maintained with the Bank to secure the payment of all Obligations of
the Borrower to the Bank under this Agreement and all agreements, instruments
and documents related to this Agreement. TO THE EXTENT PERMITTED BY LAW, ANY AND
ALL RIGHTS TO REQUIRE THE BANK TO EXERCISE ITS REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS PRIOR TO EXERCISING ITS RIGHT OF
SET OFF WITH RESPECT TO SUCH DEPOSITS ARE HEREBY VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVED.


7.03 Cumulative Rights and Remedies


        All rights and remedies of the Bank, whether provided for herein or in
other agreements, instruments or documents or conferred by law, are cumulative
and may be exercised alone or simultaneously.


7.04 Additional Rights and Remedies


(A) Upon the occurrence of an Event of Default, all obligations on the part of
the Bank to make advances under the Revolving Credit Note, if the Bank so elects
upon written notice to the Borrower, shall cease and terminate, and, at the
option of the Bank, both of the Notes shall become immediately due and payable,
but the Bank may make any advances or portions of advances under the Revolving
Credit Note, after the occurrence of any such Event of Default, without thereby
waiving its right to demand payment of the Obligations and without becoming
liable to make any other or further advances as hereinabove contemplated by this
Agreement.


25
4836-5989-2149.7

--------------------------------------------------------------------------------



(B) Upon the occurrence of an Event of Default, the rights, powers and
privileges provided in this Section 7.04, and all other remedies available to
the Bank under this Agreement or at law or in equity, may be exercised by the
Bank at any time and from time to time, whether or not the Obligations shall be
due and payable, and whether or not the Bank shall have instituted any
foreclosure proceedings or other action for the enforcement of its rights
hereunder or under the Notes or any of the other Loan Documents.


ARTICLE 8.0 MISCELLANEOUS


8.01 Construction.


        The provisions of this Agreement shall be in addition to those of any
pledge or security agreement, note or other evidence of liability now or
hereafter held by the Bank, all of which shall be construed as complementary to
each other. Nothing herein contained shall prevent the Bank from enforcing any
or all other pledge or security agreements, notes or other evidences of
liability in accordance with their respective terms.


8.02 Further Assurance.


        From time to time, the Borrower will execute and deliver to the Bank
such additional documents and will provide such additional information as the
Bank may reasonably require to carry out the terms of this Agreement and be
informed of the status and affairs of the Borrower.


8.03 Enforcement and Waiver by the Bank.


        The Bank shall have the right at all times to enforce the provisions of
this Agreement and the other Loan Documents in strict accordance with the terms
hereof and thereof, notwithstanding any conduct or custom on the part of the
Bank in refraining from so doing at any time or times. The failure of the Bank
at any time or times to enforce its rights under such provisions, strictly in
accordance with the same, shall not be construed as having created a custom in
any way or manner contrary to specific provisions of this Agreement or as having
in any way or manner modified or waived the same. All rights and remedies of the
Bank are cumulative and concurrent and the exercise of one right or remedy shall
not be deemed a waiver or release of any other right or remedy.


8.04 Expenses of the Bank.


        The Borrower shall pay on demand all expenses of the Bank in connection
with the preparation, administration, default, collection, waiver or amendment
of loan terms, or in connection with the Bank’s exercise, preservation or
enforcement of any of its rights, remedies or options hereunder, including,
without limitation, reasonable fees of outside legal counsel, accounting,
consulting, brokerage or other similar professional fees or expenses, and any
fees or expenses associated with travel or other costs relating to any
appraisals or examinations conducted in connection with this Agreement, the
Notes, the other Loan Documents or any other
26
4836-5989-2149.7

--------------------------------------------------------------------------------



collateral therefor, and the amount of all such expenses shall, until paid, bear
interest at the rate applicable to principal under the Notes (including any
default rate) and be an Obligation.


8.05 Notices.


        Any notices or consents required or permitted by this Agreement shall be
in writing and shall be deemed delivered if delivered in person or if sent by
certified mail, postage prepaid, return receipt requested, facsimile or
telegraph, as follows, unless such address is changed by written notice
hereunder:


        (A) If to the Borrower: IPG Photonics Corporation
            50 Old Webster Road
            Oxford, MA 01540
        Attention: Chief Financial Officer


        With a copy to: IPG Photonics Corporation
        50 Old Webster Road
        Oxford, MA 01540
        Attention: General Counsel


        (B) If to the Bank:  Bank of America, N.A.
            100 Federal Street
            Boston, MA 02110
        Attention: Molly M. Kropp, Senior Vice President


        With a copy to: George W. Tetler III, Esquire
        Bowditch & Dewey, LLP
        P.O. Box 15156
        311 Main Street
        Worcester, MA 01615-0156


Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other party in the manner herein
provided for giving notice. Any such notice, demand, request or other
communication shall be deemed given when mailed as aforesaid.


8.06 Waiver and Indemnification by the Borrower.


        To the maximum extent permitted by applicable Laws, the Borrower:


(A) Waives (1) protest of all commercial paper at any time held by the Bank for
which the Borrower is in any way liable; (2) except as the same may herein be
specifically granted, notice of acceleration and of intention to accelerate; and
(3) notice and opportunity to be heard, after acceleration in the manner
provided in Section 6.02, before exercise by the Bank of the remedies of
self-help, set-off or of other summary procedures permitted by any applicable
Laws
27
4836-5989-2149.7

--------------------------------------------------------------------------------



or by any agreement with the Borrower, and, except where required hereby or by
any applicable Laws, notice of any other action taken by the Bank; and


(B) Indemnifies the Bank and its officers, attorneys, agents and employees from
all claims for loss or damage caused by any act or omission on the part of any
of them except willful misconduct or gross negligence.


8.07 Participation; Right to Sell and/or Assign.


        The Bank shall have the unrestricted right at any time and from time to
time, and without the consent of the Borrower, to grant to one or more banks or
other financial institutions (each, a “Participant”) participating interests in
the Bank’s obligation to lend hereunder and any or all of the loans held by the
Bank hereunder in minimum amounts of $5,000,000.00 each. In the event of any
such grant by the Bank of a participating interest to a Participant, whether or
not upon notice to the Borrower, the Bank shall remain responsible for the
performance of its obligations hereunder and the Borrower shall continue to deal
solely and directly with the Bank in connection with the Bank’s rights and
obligations hereunder. The Bank may furnish any information concerning the
Borrower in its possession from time to time to prospective Participants,
provided that the Bank shall require any such prospective Participant to agree
in writing to maintain the confidentiality of such information.


        The Bank shall have the unrestricted right at any time or from time to
time, upon Borrower’s consent, which consent shall not be unreasonably withheld,
(provided that no such consent shall be required whenever an Event of Default
exists) to assign all or any portion of its rights and obligations hereunder to
one or more banks or other financial institutions (each, an “Assignee”) in
minimum amounts of $5,000,000.00 each or in any amount whenever an Event of
Default exists and the Borrower agrees that it shall execute, or cause to be
executed, such documents, including without limitation amendments to this
Agreement and to any other documents, instruments and agreements executed in
connection herewith as the Bank shall deem reasonably necessary to effect the
foregoing. In addition, at the request of the Bank and any such Assignee, the
Borrower shall issue one or more new promissory note(s), as applicable, to any
such Assignee and, if the Bank has retained any of its rights and obligations
hereunder following such assignment, to the Bank, which new promissory note(s)
shall be issued in replacement of, but not in discharge of, the liability
evidenced by the promissory note held by the Bank prior to such assignment and
shall reflect the amount of the respective commitments and loans held by such
Assignee and the Bank after giving effect to such assignment. Upon the execution
and delivery of appropriate assignment documentation, amendments and any other
documentation required by the Bank in connection with such assignment, and the
payment by Assignee of the purchase price agreed to by the Bank and such
Assignee, such Assignee shall be a party to this Agreement and shall have all of
the rights and obligations of the Bank hereunder (and under any and all other
documents, instruments and agreements executed in connection herewith) to the
extent that such rights and obligations have been assigned by the Bank pursuant
to the assignment documentation between the Bank and such Assignee, and the Bank
shall be released from its obligations hereunder and thereunder to a
corresponding extent. The Bank may furnish any information concerning the
Borrower in its possession from time to time to prospective
28
4836-5989-2149.7

--------------------------------------------------------------------------------



Assignees, provided that the Bank shall require any such prospective Assignees
to agree in writing to maintain the confidentiality of such information.


8.08 WAIVER OF JURY TRIAL.


        EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER DOCUMENTS CONTEMPLATED
HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION AND (C) CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE.


8.09 Applicable Law.


        Except to the extent that any law of the United States may apply, this
Agreement shall be governed and interpreted according to the laws of The
Commonwealth of Massachusetts, without regard to any choice of law, rules or
principles to the contrary. Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of the Bank under federal law.


8.10 Binding Effect, Assignment, and Entire Agreement.


        This Agreement shall inure to the benefit of, and shall be binding upon,
the respective successors and permitted assigns of the parties hereto. The
Borrower has no right to assign any of its rights or obligations hereunder
without the prior written consent of the Bank. This Agreement, including the
Exhibits hereto, all of which are hereby incorporated herein by reference, and
the documents executed and delivered pursuant hereto, are intended by the
parties as the final, complete and exclusive statement of the transaction
evidenced by this Agreement. All prior or contemporaneous promises, agreements
and understandings, whether oral or written, are deemed to be superceded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement. This Agreement may not be amended or modified
except by a written instrument describing such amendment or modification
executed by the Borrower and the Bank.


8.11 Severability.


29
4836-5989-2149.7

--------------------------------------------------------------------------------



        If any provision of this Agreement shall be held invalid under any
applicable Laws, such invalidity shall not affect any other provision of this
Agreement that can be given effect without the invalid provision, and, to this
end, the provisions hereof are severable.


8.12 Counterparts.


        This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of this Agreement (or of any agreement or document required by this Agreement
and any amendment to this Agreement) by telecopy or other electronic imaging
means shall be as effective as delivery of a manually executed counterpart of
this Agreement; provided, however, that the telecopy or other electronic image
shall be promptly followed by an original if required by the Bank.


8.13 Replacement Notes.


        Upon receipt of (i) an affidavit of an officer of the Bank as to the
loss, theft, destruction or mutilation of either of the Notes or any other Loan
Document which is not of public record, and (ii) an indemnity by the Bank in
favor of the Borrower with respect to losses, claims or damage resulting
therefrom and, in the case of any such loss, theft, destruction or mutilation,
upon cancellation of such Note or other Loan Document, the Borrower will issue,
in lieu thereof, a replacement Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.


8.14 Return of Prior Note.


        The Bank shall return to the Borrower, in due course, the Revolving
Credit Note dated April 30, 2015, issued by the Borrower to the Bank in the face
amount of $50,000,000.00.


8.15 Use of Proceeds


        No portion of the proceeds of the Loans shall be used, in whole or in
part, for the purpose of purchasing or carrying any “margin stock” as such term
is defined in Regulation U of the Board of Governors of the Federal Reserve
System.


8.16 Integration


        This Agreement is intended by the parties as the final, complete and
exclusive statement of the transactions evidenced by this Agreement. All prior
or contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Agreement, and no party is relying
on any promise, agreement or understanding not set forth in this Agreement. This
Agreement may not be amended or modified except by a written instrument
describing such amendment or modification executed by the Borrower and the Bank.


30
4836-5989-2149.7

--------------------------------------------------------------------------------



8.17 Restatement of Prior Agreement.


        This Agreement is a restatement, in its entirety, of that certain
Amended and Restated Loan Agreement dated as of April 30, 2015, as amended, by
and between the Bank and the Borrower, and any indebtedness outstanding
thereunder shall be deemed to be outstanding under this Agreement. Nothing in
this Agreement shall be deemed to be a repayment or novation of the
indebtedness, or to release or otherwise adversely affect any lien, mortgage or
security interest securing such indebtedness or any rights of the Bank against
any guarantor, surety or other party primarily or secondarily liable for such
indebtedness.


8.18 Government Sanctions.


        (A) The Borrower represents that neither the Borrower nor any Subsidiary
(for purposes of this Section 8.18, individually a “Company” and collectively,
the “Companies”) or, to the knowledge of any Company, any director, officer,
employee, agent, affiliate or representative of any Company, is an individual or
entity (for purposes of this Section 8.18, “Person”) currently the subject of
any sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of Treasury’s Office of
Foreign Assets Control, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is any Company located, organized or resident in a country or
territory that is the subject of Sanctions.


(B) The Borrower represents and covenants that it will not, directly or to its
knowledge, indirectly, use the proceeds of the credit provided under this
Agreement, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding, is, to the knowledge of the Borrower, the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.






{Signatures Appear on Following Page}



31
4836-5989-2149.7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto have duly caused this Agreement
to be executed by its duly authorized representative as an instrument under seal
as of the day and year first above written.


IPG PHOTONICS CORPORATION



/s/ Angelo P. Lopresti    By: /s/ Timothy P.V. Mammen   
Witness     Name: Timothy P.V. Mammen
Name: Angelo P. Lopresti   Title: Chief Financial Officer and Senior
Title: General Counsel, Secretary   Vice President
        and Senior Vice President


             BANK OF AMERICA, N. A.




             By: /s/ Molly M. Kropp  
             Name: Molly M. Kropp
             Title: Senior Vice President





[Signature Page to Second Amended and Restated Loan Agreement]
4836-5989-2149.7

--------------------------------------------------------------------------------



EXHIBIT 1.0(B)
CONTINUING GUARANTY
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to certain of the direct and indirect
subsidiaries of IPG Photonics Corporation, a Delaware corporation, identified on
Schedule A hereto, as amended or supplemented or deemed amended or supplemented
from time to time in accordance with Paragraph 17 below (each an “Obligor” and
collectively, the “Obligors”) by BANK OF AMERICA, N.A. and any other
subsidiaries or affiliates of Bank of America Corporation and its successors and
assigns (collectively the “Bank”), the undersigned Guarantor (the “Guarantor”)
hereby furnishes its guaranty of the Guaranteed Obligations (as hereinafter
defined) as follows:
1.Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of each
Obligor to the Bank, whether associated with any credit or other financial
accommodation made to or for the benefit of any Obligor by the Bank or otherwise
and whenever created, arising, evidenced or acquired, including, without
limitation, obligations arising out of or under any (i) credit arrangements
between any Obligor and the Bank, including any bankers’ acceptance agreements
and letters of credit (“Credit Arrangements”) and any instruments, agreements or
other documents of any kind or nature now or hereafter executed in connection
with the Credit Arrangements; (ii) bank guaranties; (iii) the Bank providing
treasury or cash management services to, for the benefit of or otherwise in
respect of any Obligor, including, without limitation, intraday credit, payroll
services, Automated Clearing House (ACH) services, foreign exchange services,
daylight overdrafts, blocked account and zero balance arrangements, cash pooling
arrangements, and any agreements related to such treasury and cash management
services, and (iv) any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond option, interest rate option, spot or forward foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, credit
swap or default transaction, or any similar hedge transaction with any Obligor
and obligations under any master agreement or other agreements relating thereto;
(including all renewals, extensions, amendments, and other modifications of any
agreements described in (i) – (iv) above and all costs, reasonable attorneys’
fees and expenses incurred by the Bank in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall
Signature Page to Loan Agreement


{Client Files/BAN/060808/0558}    
4836-5989-2149.7

--------------------------------------------------------------------------------



be an allowed or disallowed claim under any proceeding or case commenced by or
against the Guarantor or any Obligor under the Bankruptcy Code (Title 11, United
States Code), any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
any Obligor of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”).
The Bank’s books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding. This Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. At the
Bank’s option, all payments under this Guaranty shall be made in the United
States. The obligations hereunder shall not be affected by any acts of any
legislative body or governmental authority affecting any Obligor, including but
not limited to, any restrictions on the conversion of currency or repatriation
or control of funds or any total or partial expropriation of any Obligor’s
property, or by economic, political, regulatory or other events in the countries
where any Obligor is located.
No Guarantor shall be deemed under this Guaranty to be a guarantor of any swap
obligations to the extent that the providing of such guaranty by such Guarantor
would violate the Commodity Exchange Act by virtue of such Guarantor’s failure
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time such guaranty becomes effective with respect to such
swap obligations. “Commodity Exchange Act” means 7 U.S.C. Section 1 et seq., as
amended from time to time, any successor statute, and any rules, regulations and
orders applicable thereto.
2.No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding. If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of the Bank) is imposed upon the Guarantor
with respect to any amount payable by it hereunder, the Guarantor will pay to
the Bank, on the date on which such amount is due and payable hereunder, such
additional amount in U.S. dollars as shall be necessary to enable the
{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------



Bank to receive the same net amount which the Bank would have received on such
due date had no such obligation been imposed upon the Guarantor. The Guarantor
will deliver promptly to the Bank certificates or other valid vouchers for all
taxes or other charges deducted from or paid with respect to payments made by
the Guarantor hereunder. The obligations of the Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.


3.Rights of Bank. The Guarantor consents and agrees that the Bank may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof, to the extent it is able to
do so under documents with any Obligor: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations; (c)
apply such security and direct the order or manner of sale thereof as the Bank
in its sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, the Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of the Guarantor.


4.Certain Waivers. The Guarantor waives (a) any defense arising by reason of any
disability or other defense of any Obligor or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the Bank)
of the liability of any Obligor; (b) any defense based on any claim that the
Guarantor’s obligations exceed or are more burdensome than those of any Obligor;
(c) the benefit of any statute of limitations affecting the Guarantor’s
liability hereunder; (d) any right to require the Bank to proceed against any
Obligor, proceed against or exhaust any security for the indebtedness, or pursue
any other remedy in the Bank ‘s power whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by the Bank; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties. The Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. Notwithstanding the foregoing provisions
of this Section 4, Guarantor shall have the opportunity to cure, within thirty
(30) days of written notice, any default by an Obligor under the terms of the
Guaranteed Obligations that could lead to acceleration of the Guaranteed
Obligations, or to the demand for payment or performance under this Guaranty.


{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------



5.Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Obligor or any other person or entity is joined as a party.


6.Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Bank or facilities provided by the
Bank with respect to the Guaranteed Obligations are terminated. If any amounts
are paid to the Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Bank and shall forthwith
be paid to the Bank to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.


7.Termination; Revocation; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Bank or facilities provided by the Bank with respect
to the Guaranteed Obligations are terminated. Notwithstanding the foregoing,
this Guaranty shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of any Obligor or the Guarantor is made,
or the Bank exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the Bank
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Bank is in possession of or has released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
the Guarantor under this paragraph shall survive termination of this Guaranty.


8.Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of each Obligor owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
any Obligor to the Guarantor as subrogee of the Bank or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations. If the Bank so requests, any such
obligation or indebtedness of any Obligor to the Guarantor shall be enforced and
performance received by the Guarantor as trustee for the Bank and the proceeds
thereof shall be paid over to the Bank on account of the Guaranteed Obligations,
but without reducing or affecting in any manner the liability of the Guarantor
under this Guaranty. Notwithstanding the
{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------



foregoing provisions of this Section 8, whenever the Guaranteed Obligations are
not in default, any Obligor may pay to Guarantor or any of Guarantor’s subsidies
or affiliates trade obligations incurred on arm’s length prices and terms for
product shipped to Guarantor in the ordinary course of business.


9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or any Obligor under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Bank.


10.Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) in any way relating to the
enforcement or protection of the Bank’s rights under this Guaranty or in respect
of the Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Bank in any
proceeding any Debtor Relief Laws. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.


11.Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Bank
and the Guarantor. No failure by the Bank to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Bank and the Guarantor in writing, this Guaranty is not intended
to supersede or otherwise affect any other guaranty now or hereafter given by
the Guarantor for the benefit of the Bank or any term or provision thereof.


12.Condition of Obligors. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from each Obligor
and any other guarantor such information concerning the financial condition,
business and operations of such Obligor and any such other guarantor as the
Guarantor requires, and that the Bank has no duty, and the Guarantor is not
relying on the Bank at any time, to disclose to the Guarantor any information
relating to the business, operations or financial condition of any Obligor or
any other guarantor (the guarantor waiving any duty on the part of the Bank to
disclose such information and any defense relating to the failure to provide the
same).


{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------



13.Setoff. If and to the extent any payment is not made when due hereunder, the
Bank may set off and charge from time to time any amount so due against any or
all of the Guarantor’s accounts or deposits with the Bank.


14.Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (c) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.


15.Indemnification and Survival. Without limitation of any other obligations of
the Guarantor or remedies of the Bank under this Guaranty, the Guarantor shall,
to the fullest extent permitted by law, indemnify, defend and save and hold
harmless the Bank from and against, and shall pay on demand, any and all
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and expenses) that may be suffered or incurred by the Bank in connection with or
as a result of any failure of any Guaranteed Obligations to be the legal, valid
and binding obligations of any Obligor enforceable against such Obligor in
accordance with their terms. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.


16.Governing Law; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS. This Guaranty shall (a) bind the Guarantor and
its successors and assigns, provided that the Guarantor may not assign its
rights or obligations under this Guaranty without the prior written consent of
the Bank (and any attempted assignment without such consent shall be void), and
(b) inure to the benefit of the Bank and its successors and assigns and the Bank
may, without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. The Guarantor hereby
irrevocably (i) submits to the non‑exclusive jurisdiction of any United States
Federal or State court sitting in Boston, Massachusetts in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Bank in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
by registered or
{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------



certified mail at its address specified below or such other address as from time
to time notified by the Guarantor. The Guarantor agrees that the Bank may
disclose to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations of all or part of the
Guaranteed Obligations any and all information in the Bank’s possession
concerning the Guarantor, this Guaranty and any security for this Guaranty
subject to all confidentiality obligations Bank has to Guarantor. All notices
and other communications to the Guarantor under this Guaranty shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier to the Guarantor at its
address set forth below or at such other address in the United States as may be
specified by the Guarantor in a written notice delivered to the Bank at such
office as the Bank may designate for such purpose from time to time in a written
notice to the Guarantor.


17.Amending Schedule A. From time to time the Guarantor and the Bank may amend
or supplement Schedule A hereto to add or delete Obligors or to change other
information thereon by a written instrument executed by the Bank and the
Guarantor. Any such amended Schedule A shall be deemed to replace or supplement,
as applicable, the prior Schedule A without further action by any party hereto;
provided that (i) Schedule A shall be automatically deemed amended to include
any extensions of credit extended to any subsidiary of the Guarantor in reliance
on this Guaranty, (ii) no amendment shall terminate this Guaranty as to
Guaranteed Obligations which remain outstanding or to extensions of credit made
pursuant to existing commitments which would have been Guaranteed Obligations
but for such amendment (including, in each case, all renewals, compromises,
extensions and modifications of such Guaranteed Obligations), (iii) no amendment
shall limit the rights of the Bank under Section 3 hereof, and (iv) no amendment
shall in itself be deemed a commitment by the Bank to extend any credit.


18.Foreign Currency. If the Bank so notifies the Guarantor in writing, at the
Bank’s sole and absolute discretion, payments under this Guaranty shall be the
U.S. Dollar equivalent of the Guaranteed Obligations or any portion thereof,
determined as of the date payment is made. If any claim arising under or related
to this Guaranty is reduced to judgment denominated in a currency (the “Judgment
Currency”) other than the currencies in which the Guaranteed Obligations are
denominated or the currencies payable hereunder (collectively the “Obligations
Currency”), the judgment shall be for the equivalent in the Judgment Currency of
the amount of the claim denominated in the Obligations Currency included in the
judgment, determined as of the date of judgment. The equivalent of any
Obligations Currency amount in any Judgment Currency shall be calculated at the
spot rate for the purchase of the Obligations Currency with the Judgment
Currency quoted by the Bank in the place of the Bank’s choice at or about 8:00
a.m. on the date for determination specified above. The Guarantor shall
indemnify the Bank and hold the Bank harmless from and against all loss or
damage resulting from any change in exchange rates between the date any claim is
reduced to judgment and the date of payment thereof by the Guarantor or any
{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------



failure of the amount of any such judgment to be calculated as provided in this
paragraph.


19. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE BANK EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
20. Acknowledgement Regarding Any Supported OFCs. To the extent that this
Guaranty and any document executed in connection with this Guaranty
(collectively, “Loan Documents”) provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the Governing Law State and/or of the United States or any other state of the
United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender (if any Loan Document provides for the
concept of a “Defaulting Lender”) shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------



As used in this Section 20, the following terms have the following meanings:
‘BHC Act Affiliate’ of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
Executed intending to be legally bound this __th day of _____________.
IPG PHOTONICS CORPORATION

By:      
Name: Timothy P.V. Mammen
Title: Chief Financial Officer and Senior
Vice President
{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------




1.Address for notices to Guarantor:
IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540
Attention: Chief Financial Officer


2.Address for notices to Bank:
Bank of America, N.A.
100 Federal Street
Boston, MA 02110
Attn: Molly M. Kropp, Senior Vice President
{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------



SCHEDULE A
LIST OF SUBSIDIARIES
Legal Entity
Address
Country
IPG Fotonica do Brasil SND Comercio Ltda
IPG Fotonica do Brasil Participacoes Ltda
IPG (Bejing) Fiber Laser Technology Co
IPG Photonics Japan Limited
IPG Photonics (India) Pvt Ltd
IPG Photonics (UK) Ltd



{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7

--------------------------------------------------------------------------------



3.[MODEL LETTER AMENDING SCHEDULE A]
4.(May be sent from Bank to the Guarantor or vice versa)
5.__________ ___, 200_
6.        
7.        
8.        
9.        Att:  
          
Re: Continuing Guaranty dated as of ___________________
10.Ladies and Gentlemen:
We refer to that certain Continuing Guaranty dated as of ______________ made by
IPG PHOTONICS CORPORATION (the “Guarantor”) in favor of Bank of America, N.A.
and affiliates (as amended from time to time, the “Guaranty;” terms not defined
herein have the meanings assigned to them in the Guaranty), pursuant to which
the Guarantor guarantees the obligations of certain of its subsidiaries and
affiliates of Guarantor.
Subject to Paragraph 17 of the Guaranty, the undersigned hereby confirm their
agreement that Schedule A to the Guaranty is hereby amended and restated as set
forth in Schedule A hereto and all references in the Guaranty and any other
documents evidencing the Obligations shall refer to the Guaranty as amended
hereby. This letter may be executed in any number of counterparts and all of
such counterparts taken together shall be deemed to constitute but one and the
same instrument.
Very truly yours,



By 
Name 
Title 
11.Agreed and Accepted:
12.        


13.By: 
14.Title: 
        
{Client Files/BAN/060808/0558/2015/03278721.DOCX;2} 
4836-5989-2149.7